ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
*425Appellant challenges the correctness of our conclusion that the facts are sufficient to support the conviction, as against his contention that a specific intent to kill was not shown.
It may be said that the state testimony showed: appellant was pursuing Jones with a pocket knife; Jones fled into and fell in the street; the injured party, who was driving his car along the street, stopped the car in order not to run over Jones;. Jones got into the car and asked the injured party to drive away; seeing that Jones was about to get away, appellant jumped on the car and ordered the injured party to stop the car, which the injured party refused to do — whereupon, appellant stabbed the injured party with the knife, inflicting a serious bodily injury.
While it is trae that the knife used was not a deadly weapon per se and there is no testimony showing or tending to show the injured party was connected with or aware of the difficulty between Jones and the appellant, the fact remains that the injured party was, at the time furnishing the means by which Jones was escaping from the appellant and his refusal to obey the command of appellant that he stop the car was the cause of the attack upon him.
In Ammann v. State, 145 Tex. Cr. R. 34, 165 S. W. (2d) 744, the rule touching the sufficiency of the evidence to show an intent to kill is stated as follows:
“The specific intent to kill is an essential element of the offense of assault with intent to murder. Art. 1160, P. C., Vernon's Ann. P. C. art. 1160. Such intent may be inferred when the instrument used in committing the assault is a. deadly weapon. If the weapon used is not deadly, the intent to kill on the part of the accused may be ascertained from and shown by the surrounding facts and circumstances. If it is possible that death might have been inflicted by the weapon used, and if the accused intended thereby to take life by the use made thereof, the offense of assault with intent to murder is complete, even though the instrument was not a deadly weapon. Branch’s P. C., Sec. 1636; Franklin v. State, 37 Tex. Cr. R. 113, 38 S. W. 802, 1016; Basque v. State, 114 Tex. Cr. R. 602, 26 S. W. 2d 206; Rose v. State, 123 Tex. Cr. R. 261, 58 S. W. 2d 526.”
Applying the instant facts to the rule stated, we remain convinced of the correctness of our original conclusion and that the facts are sufficient to warrant the jury’s verdict.
*426Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.